Title: To George Washington from Isaac Craig, 8 March 1796
From: Craig, Isaac
To: Washington, George


          
            Philadelphia 8th of March 1796No. 86 Race Street
            Sir
          
          Your letter of the 13th Ultimo Enclosing an Advertisemt of Your Lands has been received and the Advertisement agreeable to your directions insetred in the Pittsburg Gazette & Posted up at Several of the most public places of that Town, also at Browns Ville on the Monongahale & at Union Town & Washington &c.
          
          A part of Your Lands on the Ohio I have seen & am thereby convinced it is of the first Quality & the Situation unexceptionable, but I am appre[he]nsive that the prob[ab]ility of A Sale of part of the Northwestern Teritory Soon taking place will at present Opperate against Your Lands Commanding that Price their Quality & situation Merits, it is notwithstanding my Opinion that the Ohio Lands will Sell for four Dollars pr Acre. the Lands on Miami I presume will Sell at three Dollars, but of the Other Lands I am entirely Ignorant of their probable Value—The letters Addressed to Genl Putnam & Colol Lewis has been carefully transmitted to Marrietta & Mount Pleasant. I am with the most unfeigned Respect Sir Your Very Obedient Humble Servant
          
            Isaac Craig
          
        